 4:18-cv-03132-JMG-MDN Doc # 106 Filed: 07/14/20 Page 1 of 2 - Page ID # 588




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ROBERT BAILEY,                                   )       CI 4:18-CV-3132
                                                 )
                       Plaintiff,                )
                                                 )       PLAINTIFF’S MOTION
vs.                                              )       TO COMPEL RFP No. 2
                                                 )
CITY OF BELLEVUE, NEBRASKA,                      )
                                                 )
                       Defendant.                )


       On February 6, 2020, Plaintiff served a third set of Request for Production of Documents

upon defense counsel. The RFP at issue stated:

       REQUEST FOR PRODUCTION No. 2: “Copies of Mark Elbert’s personnel file and
       other employment files relating to his performance and/or disciplinary actions.
       (documents relating to banking, health information, and/or beneficiary information may
       be excluded.)”

       On March 6, 2020, Defendant interposed multiple objections to the RFP noted above.

On May 29, 2020, counsel for the parties met and conferred with Magistrate Judge Nelson

regarding the production of RFP No. 2 (and other discovery matters).       During the May 29,

2020 conference call , the Court granted Plaintiff leave to file a motion to compel RFP No. 2.

As will be more fully explained in the supporting brief, the information sought is discoverable,

relevant, and probative to the instant action.

       For the reasons set forth herein and as articulated in the accompanying brief, Plaintiff

respectfully requests that the Court enter an Order compelling Defendant to produce all

documents responsive to RFP No. 2.

                                                 s/Kathleen M. Neary________________
                                                 Bar Number: 20212
                                                 Attorney for Plaintiff
                                                 Powers Law
                                                 411 South 13th Street, Suite 300

                                                     1
 4:18-cv-03132-JMG-MDN Doc # 106 Filed: 07/14/20 Page 2 of 2 - Page ID # 589




                                             Lincoln, NE 68508
                                             (402) 474-8000
                                             Fax: (402) 474-8000
                                             E-mail: kathleen@vpowerslaw.com


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on the 14th day of July 2020, she filed the above and
foregoing with the Clerk of the United States District Court using the CM/ECF case filing
system which sent service to all counsel of record.


                                             s/Kathleen M. Neary________________
                                             Kathleen M. Neary




                                                2
